DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greber et al. (US 2017/0241349).
With respect to claim 1, Greber et al. teaches a valve assembly for a vehicle exhaust system (Fig.2) comprising an exhaust component body (Fig.2, Item 3) defining an exhaust gas flow path; a flap (Fig.2, Item 7) mounted to pivot in the exhaust gas flow path between a minimum flow position and a maximum flow position; at least one bushing (Fig.5, Item 29) to support the flap for rotational movement relative to the 10exhaust component body about an axis; and at least one damper (Fig.5, Item 77) 
With respect to claim 152, Greber et al. teach wherein the flap includes a mounting boss (Fig.5, Item 31) that provides an internal recess that receives the at least one bushing (Fig.5, Item 33), and wherein the damper (Fig.5, Item 77) is positioned within the internal recess to surround the at least one bushing (Fig.5).  
With respect to claim 203, Greber et al. teach wherein the damper comprises a low density wire mesh material (¶ [0082] and [0087]).  
With respect to claim 4, Greber et al. teach wherein the at least one bushing includes a mount structure (Fig.5, Item 37) that is fixed to the exhaust component body such that the 25flap pivots about the axis (Fig.5, Item X) defined by the bushing. 


Claims 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 8,657,065).
With respect to claim 14, Hill teaches a valve assembly for a vehicle exhaust system comprising an exhaust component body defining an exhaust gas flow path (Fig.1A, Item 102); a flap (Fig.1A, Item 110) mounted to pivot in the exhaust gas flow path between a minimum flow 15position and a maximum flow position (Fig.2A), wherein the flap has a first flap edge that defines a pivot axis and a second flap edge that pivots between the minimum and maximum flow positions (Fig.1A, Item 112); and at least one damper (Figs.5 and 6, Item 152) attached to an upstream face of the flap to reduce noise as the flap moves to the minimum flow position (Col.3, Lines 58 – 60), wherein the at least one damper has a 20first edge (Fig.6, Item 180) that is fixed to the flap at a 
With respect to claim 20, Hill teaches wherein the flap (Fig.1A, Item 110) is resiliently biased (Fig.1A, Item 106) to the minimum flow position and only moves from the minimum flow position toward the maximum flow positions (Fig.2A) in response to an increase in exhaust 25gas pressure against the upstream face of the flap to overcome a biasing force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greber et al. (US 2017/0241349) in view of Hill (US 8,657,065).
With respect to claim 5, Greber et al. teach the limitations already discussed in a previous rejection, but fail to disclose a second damper that is attached to the flap to reduce noise as the flap moves to the 30minimum flow position.  
On the other hand, Hill teaches a valve assembly comprising a flap (Figs.5 and 6, Item 110) having a damper (Figs.5 and 6, Item 152) attached to it to reduce noise as the flap moves to the 30minimum flow position (Col.3, Lines 58 – 60).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hill damper configuration with the Greber et al. design because it would provide additional noise attenuation characteristics to the valve 
 With respect to claim 6, Greber et al. teach wherein the flap includes a mounting boss (Fig.5, Item 31) at one edge that provides an internal recess that receives the at least one bushing (Fig.5, Item 33), and wherein the flap extends to a distal edge that pivots between the minimum and maximum flow positions; and Hill teaches wherein the second damper has a first 5edge (Fig.6, Item 180) that is fixed to the flap (Fig.6, Item 160) at a location near the one edge and a second edge (Fig.6, Item 186) that is free from attachment to the distal edge such that as the flap returns to the minimum flow position the second edge of the damper first contacts the exhaust component body and then the distal edge contacts the second edge of the second damper (Fig.6).  
With respect to claim 107, Hill teaches wherein the exhaust component body comprises a tube (Fig.1A, Item 102) having an open end, and wherein, when in the minimum flow position, the flap closes the open end (Fig.1A).  
With respect to claim 15, Greber et al. teach including at least one bushing (Fig.5, Item 33) to support the flap (Fig.5, Item 7) for rotational movement relative to the exhaust component body about the pivot axis, and wherein the flap includes a mounting boss (Fig.5, Item 31) that provides an internal recess that receives the at least one bushing, and wherein the at least one 30damper comprises a first damper (Hill: Figs.5 and 6, Item 152) comprised of a high density wire mesh material (Col.3, Lines 18 – 21) attached to the flap and a second damper (Greber: Fig.5, Item 77) positioned within the internal recess to surround the at least one bushing, and wherein the second damper defines an inner diameter that is smaller than an outer diameter of the at least one 
With respect to claim 16, Hill teaches wherein the at least one damper comprises a ring-shaped body comprised of a high density mesh material (Col.3, Lines 18 – 21).  

Allowable Subject Matter
Claims 8 – 13 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 12, 2022


30